Citation Nr: 0907414	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The veteran served on three separate periods of active duty 
from July 1970 to July 1974; December 1974 to December 1978; 
and February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The veteran appeared at a 
Video Conference hearing in September 2007.  Subsequently, in 
May 2008, the Veteran submitted a four page Motion to Correct 
Transcript and a corrected copy of the hearing transcript.  
The Board granted this motion in June 2008.  As such, the 
veteran's corrections to the hearing transcript have been 
incorporated into the record and reviewed for the purpose of 
adjudicating this matter.

In February 2009, the Veteran, through his representative, 
submitted an Informal Brief of Appellant in Appealed Case.  
This informal brief introduces a new claim that the Veteran 
is entitled to a total disability rating for compensation 
based upon his unemployability (TDIU).  Ultimately, the brief 
sets forth allegations that the Veteran is unable to continue 
his employment due to his PTSD symptoms.  He requests that 
the Board either grant a full disability evaluation for his 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, or 
alternatively, that the Board remand all claims in this 
matter to the RO for simultaneous adjudication, as the 
Veteran asserts that his claims are inextricably intertwined.

Since the Veteran's newly raised claim for TDIU does not have 
the potential to affect the Veteran's claim for an increased 
evaluation, the Board does not find that those claims are 
inexplicably intertwined.  Holland v. Brown, 6 Vet. App. 443 
(1994).  As such, the Board accepts jurisdiction over the 
Veteran's claim for an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, and refers the newly raised issue of the Veteran's 
claim for TDIU to the RO for full development and 
adjudication.



FINDING OF FACT

The Veteran has maintained ongoing employment until his 
retirement in 2008, and, does not demonstrate any speech that 
is intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently; spatial disorientation; neglect of 
personal appearance and hygiene; or inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation for PTSD encompasses those cases where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

In this case, the Board has reviewed a Sick Leave Warning 
Memorandum from the veteran's supervisor from June 2004; VA 
medical center treatment records relating to treatment 
received from September 2004 through March 2007; VA 
psychiatric examination report from January 2006; various 
written statements submitted by the veteran; and the 
corrected transcript of the veteran's video conference 
hearing in September 2007.

In June 2004, the Veteran received a written warning from his 
supervisor regarding the veteran's frequent use of sick leave 
(57.0 hours of sick leave taken) and a suspected pattern of 
"sick leave abuse" from December 2003 through June 2004.  
He was encouraged to improve his attendance record.  
Attendance records from 2005 indicate that the veteran 
utilized 48.0 hours of sick leave and 178.5 hours of annual 
leave that year.
 
The VAMC records reflect that the Veteran received regular 
treatment and evaluations for PTSD at the VAMC in Memphis, 
Tennessee from September 2004 through September 2005.  At his 
initial September 2004 visit, with his primary care physician 
Dr. Roger Smith, the veteran reported fatigue and night 
sweats.  The Veteran also reported that he felt tense, slept 
with a 9 mm firearm next to his head, and awoke from his 
sleep multiple times per night.  According to the Veteran, he 
had recently taken a camping trip during which he was 
reminded of his experiences in Vietnam and became tense.  He 
also reported a separate incident in which he "put his fist 
through a wall" when his crying child caused him to 
experience a memory of Vietnam.  At this examination, the 
Veteran admitted to having thoughts of suicide but denied 
developing any specific plan or intent.

In October 2004, the Veteran treated at the VAMC with Dr. 
Florence Guthrie.  At that time, the Veteran reported that 
his disorder had worsened since the Iraq war.  Specifically, 
he reported significant problems with sleep, intrusive 
memories and flashbacks triggered by specific sights and 
smells, and persistent tension.  The Veteran reported that he 
was continuing to work in spite of his reported symptoms.  On 
examination, the veteran was noted as having a tense and 
somber mood.  He reported recent suicidal ideation but denied 
any homicidal ideation.  A Global Assessment of Functioning 
assessment (GAF) performed by Dr. Guthrie revealed a score of 
40.  Based upon these findings, the Veteran was diagnosed 
with chronic and severe PTSD.

The veteran returned to Dr. Guthrie in November 2004.  At 
that time the Veteran related similar symptoms as in his 
previous visit, but added that he was alert to noises and 
would check the "perimeter" of his residence.  According to 
him, his PTSD interfered with his marriage and was a source 
of stress for his family.  Specifically, he reported that he 
was sensitive to noises and experienced particular difficulty 
when his small children were crying.  He also stated that his 
spouse was hospitalized on two occasions "for psychiatric 
reasons" and that he believed his wife's condition was 
related to his PTSD.  The Veteran stated that holidays were 
particularly stressful and that he could not go to stores 
because there were "too many people."  Dr. Guthrie noted 
that at the beginning of the interview, the Veteran moved his 
chair to allow him to sit where his back was not facing the 
door of the room.  Once again, the Veteran's mood was tense 
and hypervigilant.  This time, however, he denied either 
suicidal or homicidal ideation.  The Veteran was given a 
slightly reduced GAF score of 35.

The Veteran was evaluated again by Dr. Guthrie in March 2005.  
The report from this treatment indicates that his reported 
symptoms essentially remained the same. The Veteran reported 
that he still continued to work, but that his PTSD symptoms 
had negative consequences on his work performance, including 
counseling regarding irritability.  On examination, the 
Veteran was tense and displayed speech that was perseverative 
and ruminative.  He reported suicidal ideation but stated 
that he would not carry out such ideation.  The veteran was 
assessed a GAF score of 35.

In January 2006, the veteran received a VA psychiatric 
examination by an examiner who reviewed the claims file.  At 
the examination, the Veteran once again reported that he 
continued to work as an x-ray technician at a VAMC.  He 
denied receiving any complaints from his employer regarding 
his job performance, but did acknowledge receiving a warning 
from his supervisor regarding his use of sick leave.  The 
Veteran appeared to downplay his work performance, stating 
that, "a monkey could do my job."  He also stated that he 
remained married but suggested that his marriage with his 
spouse was difficult.    With regard to his symptoms, the 
Veteran reported that he was not sleeping well, experienced 
night sweats and acid reflux, had no interest in a sex life, 
was required to take time off from work because he would 
periodically "crash," and was disturbed by the sound of 
crying babies.  He further reported that he experienced 
ongoing and continuous anxiety, irritability, worry, fear, 
tension, decrease in memory and concentration, daytime 
flashbacks of his experiences in Vietnam, intrusive thoughts 
related to combat, ongoing depression, nightmares 
approximately once per week, and regular crying spells.  
According to the Veteran, he experienced suicidal ideation 
periodically, but denied making any suicide attempts.  On 
examination, the Veteran arrived promptly and was casually 
but neatly dressed.  He was noted as being tense, angry, and 
agitated throughout the examination.  He was alert and 
oriented to person, place, time, and situation.  The 
examination revealed no deficit of cognition, memory, 
learning or, attention. The Veteran's thought was coherent 
and logical without flight of ideas or loose associations.  
There was no suicidal or homicidal ideation, nor evidence 
that the Veteran was experiencing auditory or visual 
hallucinations, delusions, or paranoid or psychotic thought.  
No deficit of calculation, abstraction, similarities, or 
general information was noted.  The Veteran's judgment was 
noted as being good.  

Based upon the examination, the examiner diagnosed the 
Veteran with chronic combat-related PTSD with work problems 
and increasing isolation. He assessed the veteran with a 
ranged GAF score of 41-50.  In conclusion, the examiner 
opined that the veteran continued to endorse severe 
psychiatric symptoms consistent with PTSD.  Given the 
Veteran's ability to continue working, however, the examiner 
stated that he could not agree with Dr. Guthrie's assessed 
GAF score of 35.  The examiner further opined that, if the 
Veteran had a GAF score of 35 and demonstrated psychiatric 
dysfunction at that level, then he would "probably declare 
[the veteran] unemployable and insist on his retirement if he 
were eligible."
In February 2006, the Veteran returned to Dr. Guthrie for 
further treatment and evaluation.  He continued to report 
severe sleep difficulties, night sweats, nightmares, 
irritability, intrusive memories, flashbacks, and described 
obsessively checking the perimeter of his residence.  He 
related that he slept at night while wearing ear plugs and 
with "white noise" in the background, but that noises at 
night continued to startle and awaken him.  He continued to 
believe that his PTSD was having adverse effects on his 
marriage and relationship with his children.  The Veteran 
advised that he still worked, however, reported that he 
worked during evenings and on weekends so as to be around 
less people.  On examination, he was noted as being anxious, 
alert, and hypervigilant with a constricted affect.  He 
reported suicidal ideation but again stated that he would not 
carry out such thoughts.  The Veteran was noted as being 
occasionally on the verge of tears during the interview.  He 
was again assessed a GAF score of 35.

At the Veteran's September 2007 video conference hearing, he 
reported symptoms including difficulty sleeping and waking 
approximately five times per night, desire to avoid crowds, 
and fatigue. He reported that he had difficulty 
concentrating; difficulty keeping up to date with his 
knowledge of new technology in his profession; startle 
reflexes; particularly at loud and unexpected noises; and 
sudden flashbacks.  The Veteran further testified that he did 
not get along with his family. Finally, he confirmed that he 
continued to work as a radiology technician at the VAMC.  
Although he indicated his intention to retire in March 2008, 
he acknowledged that such retirement would be based upon his 
age and years of service and not his disability.

The Board has also reviewed various written statements 
submitted by the Veteran in January 2006, as part of his 
February 2006 Notice of Disagreement, and in January 2007.  
In summary, these statements discuss, at length, the 
psychiatric symptoms documented in the treatment records as 
well as his active duty experiences in Vietnam.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, the evidence in the record does not 
warrant a 70 percent disability evaluation.  The Veteran 
appeared at his VA examination neatly dressed and groomed and 
appeared oriented to person, place, time, and situation.  
Although he has acknowledged having periodic suicidal 
ideation, he has repeatedly stated to VAMC physicians and the 
VA examiner that he would not act upon such ideation.  
Although the veteran has reported difficulties in his 
relationship with his wife and children, he remains married.  
The Veteran has also reported difficulties at work, and this 
appears to be borne out by his frequent absences from work 
and by his desire to work in the evenings and on weekends so 
as to minimize his contact with people.  Nonetheless, he has 
been able to maintain his employment as an x-ray technician 
at a VAMC.  Moreover, the record does not indicate that the 
veteran has been unable to perform his job functions or that 
his job performance was in any way unsatisfactory due to his 
psychiatric symptoms. Although the Board is mindful of the 
Veteran's retirement in 2008, it also notes that such 
retirement was based upon the Veteran's age and time of 
service rather than his disability.  Dr. Guthrie's March 2005 
treatment record indicates that the veteran exhibited speech 
that was, at that time, perseverative and ruminative. Neither 
the treatment records from Dr. Smith, the remaining records 
from Dr. Guthrie, nor the January 2006 VA examination report, 
however, suggests that the veteran's speech is at any time 
illogical, obscure or irrelevant.

Finally, the evidence does not show that this disorder has 
markedly interfered with the Veteran's employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support the veteran's claim of 
entitlement to an evaluation greater than 50 percent, and 
this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for an increased rating for 
PTSD in a September 2005 notification letter.  In a 
subsequent October 2006 notification letter, the veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The case was subsequently 
readjudicated by the RO in December 2006, after the Veteran 
was furnished reasonable time in which to respond to the RO's 
notification letter.
The Board, however, is also aware of the decision of the 
United States Court of Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate notice requires 
that:  (1) VA notify the claimant that, to substantiate such 
a claim, the veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life; (2) if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the RO's September 2005 
notification letter was in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the Veteran was notified that he needed to submit 
evidence of worsening that could include medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations the manner in which his disabilities 
worsened.  Nevertheless, this letter did not provide the type 
of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the Veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether he was prejudiced by this error.  See 
Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in a thirteen page typed 
statement submitted in January 2007, the Veteran cited the 
specific criteria for a 70 percent evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  By properly incorporating 
this provision into his statement, the veteran has 
demonstrated his understanding of the application of that 
diagnostic code and the criteria therein to his claim.  As 
such, the Board finds that any notice errors with regard to 
the second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VAMC treatment records have been 
obtained.  Additionally, he was afforded a VA examination in 
January 2006 by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

An increased rating for post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


